Exhibit 10.1


AMENDMENT NO. 1
TO THE
KINGSWAY FINANCIAL SERVICES INC.
2013 EQUITY INCENTIVE PLAN


THIS AMENDMENT NO. 1 to the Kingsway Financial Services Inc. 2013 Equity
Incentive Plan (the “Plan”) is made on this [27th] day of [April], 2018, by
Kingsway Financial Services Inc. (the “Company”).


WHEREAS, the Board desires to increase the number of shares of Restricted Stock
authorized for issuance under the Plan by 600,000; and


WHEREAS, the Board has authority to amend the Plan pursuant to Section 4.2
thereof and such amendment will be conditional upon shareholder approval where
shareholder approval is required by applicable law, rule or regulation.


NOW, THEREFORE, the Plan is hereby amended as follows, effective as of the 2018
Annual Meeting, subject to obtaining approval of the Company shareholders at the
Annual Meeting:


1.    Section 1.2 of the Plan is hereby amended by adding the following
definition:
“2018 Restricted Stock Awards” shall have the meaning set forth in Section 3.1A.
2.    Section 1.5 of the Plan is hereby amended by adding the following clause
at the end of such section:
“and (iv) 600,000 Common Shares shall be available for the 2018 Restricted Stock
Awards”
3.    Article III of the Plan is hereby amended by adding the following section
after Section 3.1:
“3.1A    2018 Restricted Stock Awards. 600,000 Common Shares shall be available
for grant as Restricted Stock, subject to the terms and conditions of this Plan
(the “2018 Restricted Stock Awards”).”
4.    Sections 3.2(a)-(d) of the Plan are hereby amended by deleting such
sections in their entirety and replacing them with the following:
“(a)    Vesting and Forfeiture. The shares of Restricted Stock shall become
fully vested, and the Restriction Period shall lapse, as of the tenth
anniversary of the date of grant (or, in the case of the 2018 Restricted Stock
Awards, March 28, 2024) if the participant remains in continuous employment with
the Company through such anniversary.
(b)    If a participant’s employment with the Company is terminated by the
Company prior to the tenth anniversary of the date of grant (or, in the case of
the 2018 Restricted Stock Awards, March 28, 2024) due to the elimination of the
participant’s employment position, whether due to a reduction in force or
otherwise, as determined by the Committee (“Job Elimination”), all of the shares
of Restricted Stock held by such participant shall become fully vested, and the
Restriction Period shall immediately lapse.
(c)    If a participant’s employment with the Company terminates prior to the
tenth anniversary of the date of grant (or, in the case of the 2018 Restricted
Stock Awards, March 28, 2024) due to: (i) the participant’s death or a
termination of the participant’s employment by the Company due to Disability; or
(ii) termination by the Company other than for Cause or Job Elimination, a
prorated number of the shares of Restricted Stock shall become vested, based on
the number of full months of employment completed between the date of grant (or,
in the case of the 2018 Restricted Stock Awards, the date specified in the
Agreement with


DM_US 90652294-1.088627.0010     -1-



--------------------------------------------------------------------------------

Exhibit 10.1


respect to such award) and the date of the participant’s death or termination of
employment, and all other shares of Restricted Stock held by such participant
shall be forfeited.
(d)    If a participant’s employment with the Company terminates prior to the
tenth anniversary of the date of grant (or, in the case of the 2018 Restricted
Stock Awards, March 28, 2024) for any reason other than as described in Section
3.2(b) or 3.2(c), including for Cause or voluntary resignation for any reason,
then all of the shares of Restricted Stock held by such participant shall be
forfeited.”
5.    Section 4.1 of the Plan is hereby amended by deleting it in its entirety
and replacing it with the following:
“4.1    Effective Date and Term of Plan. This Plan, as amended, will be
effective upon approval of the Company’s shareholders at the 2018 annual and
special meeting (the “Effective Date”). The Board may terminate this Plan at any
time. Termination of this Plan shall not affect the terms or conditions of any
award granted prior to termination. Awards hereunder may be made at any time
prior to the termination of this Plan. In the event that the amendment of this
Plan is not approved by the shareholders of the Company at the Company’s 2018
annual and special meeting, the authorization of the 2018 Restricted Stock
Awards and related amendments shall be void and of no force or effect.”
IN WITNESS WHEREOF, the undersigned has caused this Amendment No.1 to be
executed as of the day and year first written above.
KINGSWAY FINANCIAL SERVICES INC.
By: __/s/ William A. Hickey, Jr.________________
Name:
Title:


DM_US 90652294-1.088627.0010     -2-

